Exhibit 10.8(a)
NOTE: Stock options granted to members of the Management Committee (“Optionees”)
of U.S. Bancorp (the “Company”) after December 31, 2008 will have the terms and
conditions set forth in each Optionee’s grant summary (the “Grant Summary”),
which can be accessed on the Citigroup/Smith Barney Benefit Access Website at
www.benefitaccess.com. The Grant Summary may be viewed at any time on this
Website, and the Grant Summary may also be printed out. In addition to the
individual terms and conditions set forth in the Grant Summary, each stock
option will have the terms and conditions set forth in the form of Non-Qualified
Stock Option Agreement below. As a condition to each stock option grant,
Optionee accepts the terms and conditions of the Grant Summary and the
Non-Qualified Stock Option Agreement.
U.S. BANCORP
NON-QUALIFIED STOCK OPTION AGREEMENT
THIS AGREEMENT sets forth the terms and conditions of a stock option for the
purchase of Common Stock, par value $0.01 per share (“Common Stock”), of the
Company granted to each Optionee by the Company pursuant to its 2007 Stock
Incentive Plan (the “Plan”).
The Company and Optionee agree as follows:

1.   Grant of Option.       Subject to the terms and conditions of this
Agreement, the Company grants Optionee the right and option (the “Option”) to
purchase all or any part of an aggregate of the number of shares of Common Stock
set forth in Optionee’s Grant Summary at the exercise price per share set forth
in the Grant Summary. The date of grant of the Option (the “Grant Date”) and the
expiration date of the Option (the “Expiration Date”) are also set forth in
Optionee’s Grant Summary. The Option is not intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended.   2.   Vesting of Exercise Rights; Expiration Date.     (a) Subject
to the terms and conditions of this Agreement, the Option may be exercised by
Optionee as set forth in Optionee’s Grant Summary. The Option shall terminate at
the close of business on the Expiration Date, or on such earlier date as
provided in this Agreement.     (b) Notwithstanding the vesting provision
contained in Section 2(a) above, but subject to the other terms and conditions
of this Agreement, the Option may be exercised in full immediately upon a
Qualifying Termination (as defined below). For purposes of this Agreement, the
following terms shall have the following definitions:

  (i)   “Affiliate” shall be defined as defined in Rule 12b-2 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).     (ii)  
“Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.    
(iii)   “Cause” shall mean (A) the continued failure by Optionee to
substantially perform Optionee’s duties with the Company or any Affiliate (other
than any such failure resulting from Optionee’s Disability (as defined in
Section 3(c)), after a demand for substantial performance is delivered to
Optionee that specifically identifies the manner

 



--------------------------------------------------------------------------------



 



      in which the Company believes that Optionee has not substantially
performed Optionee’s duties, and Optionee has failed to resume substantial
performance of Optionee’s duties on a continuous basis, (B) gross and willful
misconduct during the course of employment (regardless of whether the misconduct
occurs on the Company’s premises), including, without limitation, theft,
assault, battery, malicious destruction of property, arson, sabotage,
embezzlement, harassment, acts or omissions which violate the Company’s rules or
policies (such as breaches of confidentiality), or other conduct which
demonstrates a willful or reckless disregard of the interests of the Company or
its Affiliates or (C) Optionee’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Optionee’s ability
substantially to perform Optionee’s duties with the Company.

  (iv)   “Change in Control” shall mean any of the following occurring after the
date of this Agreement:

  (A)   The acquisition by any Person (as defined in Section 2(b)(vi)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or     (B)   Individuals who, as of the Grant Date, constitute the
Company’s Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors (except as a result of
the death, retirement or disability of one or more members of the Incumbent
Board); provided, however, that any individual becoming a director subsequent to
the date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iv)(C))
with one or more entities that are not Company Entities or (3) any director who
serves in connection with the act of the Board of Directors of increasing the
number of directors and filling vacancies in connection with, or in
contemplation of, any such Business Combination; or

2



--------------------------------------------------------------------------------



 



  (C)   Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock or the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (2) no Person (excluding any
Company Entity or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding             shares of common stock of the corporation resulting
from such Business Combination or the combined voting power of the then
outstanding voting securities of such corporation except to the extent that such
ownership existed prior to the Business Combination and (3) at least a majority
of the members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Board of Directors,
providing for such Business Combination; or     (D)   Approval by the
shareholders of the Company of a complete liquidation or dissolution of the
Company.

  (v)   “Notice of Termination” shall mean a written notice which sets forth the
date of termination of Optionee’s employment.     (vi)   “Person” shall be
defined as defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.    
(vii)   “Qualifying Termination” shall mean a termination of Optionee’s
employment with the Company or its Affiliates by the Company for any reason
other than Cause within 12 months following a Change in Control; provided,
however, that any such termination shall not be a Qualifying Termination if
Optionee has been notified in writing more than 30 days prior to the
Announcement Date that Optionee’s employment with the Company is not expected to
continue for more than 12 months following the date of such notification;
provided that such exclusion from Qualifying Termination shall only apply if
Optionee’s employment with the Company is terminated within such 12 month
period; and provided, further, that any such termination shall not be a
Qualifying Termination if Optionee has announced in writing, prior to the date
the Company provides Notice of Termination to Optionee, the intention to
terminate employment, subject to the condition that any such termination by the
Company prior to Optionee’s stated termination date shall be deemed to be
termination by Optionee on such stated date unless termination by the Company is
for Optionee’s gross and willful misconduct.

3



--------------------------------------------------------------------------------



 



3.   Effect of Termination of Employment

  (a)   The Option shall terminate and may no longer be exercised if Optionee
ceases to be employed by the Company or any Affiliate, except that:

  (i)   If Optionee’s employment shall be terminated for any reason other than
Cause, death, Disability, Retirement (as defined in Section 3(c)) or Early
Retirement (as defined in Section 3(c)), Optionee may at any time within a
period of 90 days after such termination, but not after the Expiration Date of
the Option, exercise the option to the extent that Option was exercisable by
Optionee on the date of the termination of employment.     (ii)   If Optionee’s
employment shall be terminated by reason of Cause, the Option shall be
terminated as of the date of the misconduct.     (iii)   If Optionee shall die
while in the employ of the Company or any Affiliate or within 90 days after
termination of employment for any reason other than Cause, then so long as
Optionee has complied with the terms of any confidentiality and nonsolicitation
agreement between the Company and Optionee (a “Confidentiality and
Nonsolicitation Agreement”), the vesting of the Option will accelerate upon the
death of Optionee and the Option will be fully exercisable in whole or in part,
notwithstanding the vesting provisions contained in Section 2(a) or
Section 2(b), at any time up to the last day of the three year period commencing
on the date of Optionee’s death (or, if earlier, the Expiration Date of the
Option). In such cases, the Option may be exercised by the personal
representatives or administrators of Optionee or by any Person or Persons to
whom the Option has been transferred by will or the applicable laws of descent
and distribution.     (iv)   If Optionee’s employment shall be terminated by
reason of Disability, the Optionee may exercise the Option in accordance with
its terms as though such termination had never occurred, so long as Optionee has
complied with the terms of any Confidentiality and Nonsolicitation Agreement. If
Optionee shall die following a termination of employment by reason of
Disability, (but prior to the Expiration Date of the Option) and if Optionee has
not violated the terms of any Confidentiality and Nonsolicitation Agreement, the
vesting of the Option will accelerate upon the death of Optionee and the Option
will be fully exercisable in whole or in part by the personal representatives or
administrators of Optionee, or by any Person or Persons to whom the option has
been transferred by will or the applicable laws of descent and distribution, at
any time up to the last day of the three year period commencing on the date of
Optionee’s death (or, if earlier, the Expiration Date of the Option).     (v)  
If Optionee’s employment shall be terminated by reason of Retirement, the
Optionee may exercise the Option in accordance with its terms as though such
termination had never occurred, so long as Optionee has complied with the terms
of any Confidentiality and Nonsolicitation Agreement. If Optionee shall die
following a termination of employment by reason of Retirement (but prior to the
Expiration Date of the Option) and if Optionee has not violated the terms of any
Confidentiality and Nonsolicitation Agreement, the vesting of the Option will
accelerate upon the death of Optionee and the Option will be fully exercisable
in whole or in part by the personal representatives or administrators of
Optionee, or by any Person or Persons to whom the Option has

4



--------------------------------------------------------------------------------



 



      been transferred by will or the applicable laws of descent and
distribution, at any time up to the last day of the three year period commencing
on the date of Optionee’s death (or, if earlier, the Expiration Date of the
Option).

  (vi)   If Optionee’s employment shall be terminated by reason of Early
Retirement, Optionee may at any time within a three year period after such
termination, but not after the Expiration Date of the Option, exercise the
Option to the extent that it was exercisable by Optionee on the date of the
termination of employment, so long as Optionee has complied with the terms of
any Confidentiality and Nonsolicitation Agreement. If Optionee shall die
following a termination of employment by reason of Early Retirement (but prior
to the Expiration Date of the Option) and if Optionee has not violated the terms
of any Confidentiality and Nonsolicitation Agreement, the Option may be
exercised to the extent it was exercisable by Optionee on the date of
termination of employment, by the personal representatives or administrators of
Optionee, or by any Person or Persons to whom the Option has been transferred by
will or the applicable laws of descent and distribution, at any time up until
the earlier of (A) the last day of the three year period commencing on the date
of Optionee’s termination of employment and (B) the Expiration Date of the
Option.     (vii)   Notwithstanding anything apparently to the contrary in
Section 3(a), if Optionee violates the terms of any Confidentiality and
Nonsolicitation Agreement, the Option shall terminate and may no longer be
exercised by Optionee (or by representatives or successors of Optionee) upon the
occurrence of any such violation.

  (b)   Notwithstanding the provisions contained in Section 3(a), but subject to
the other terms and conditions of this Agreement, in the event that Optionee’s
employment is terminated pursuant to a Qualifying Termination, Optionee shall
have the right to exercise the Option in whole or in part at any time within a
one year period after such termination of employment; provided that no provision
of this paragraph shall shorten the period in which the Option may be exercised
in the event of death, Disability, Retirement or Early Retirement; and, provided
further, that no Option shall be exercisable after the expiration of the term of
the Option.     (c)   For purposes of this Agreement, (A) “Retirement” means
termination of employment (other than for gross and willful misconduct) by a
Person who is age 59 1/2 or older and has had 10 or more years of employment
with the Company or its Affiliates following such Person’s most recent date of
hire by the Company or its Affiliates, (B) “Early Retirement” means termination
of employment (other than for gross and willful misconduct) by a Person who is
age 55 or older and has had 10 or more years of employment with the Company or
its Affiliates following such Person’s most recent date of hire by the Company
or its Affiliates and (C) “Disability” means leaving active employment and
qualifying for and receiving disability benefits under the Company’s long-term
disability programs as in effect from time to time.

4.   Securities Law Compliance       The exercise of all or any portion of this
Option shall only be effective at such time that the sale of Common Stock issued
pursuant to such exercise will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of the
stock subject to the Option under the Securities Act of 1933 or to effect any
state registration or qualification of such Common Stock. The Company may, in
its sole discretion, defer the effectiveness of any full

5



--------------------------------------------------------------------------------



 



    or partial exercise of the Option in order to ensure that the issuance of
stock upon exercise will be in compliance with federal or state securities laws
and the rules of the New York Stock Exchange or any other exchange upon which
the Company’s Common Stock is traded.

5.   Method of Exercise of Option       Subject to the foregoing, the Option may
be exercised in whole or part from time to time by serving written notice of
exercise on the Company at its principal executive offices, to the attention of
the Company’s Executive Compensation Department or to its properly designated
agent serving from time to time. The notice shall state the number of shares as
to which the Option is being exercised and be accompanied by payment of the
purchase price. Optionee may, at Optionee’s election, pay the purchase price
(a) by check payable to the Company, (b) in previously owned shares of the
Company’s Common Stock or (c) in any combination of the two, in each case having
a Fair Market Value (as defined in the Plan) on the exercise date equal to the
applicable exercise price. Optionee may, at Optionee’s election, exercise the
Option, in whole or in part, by providing the Company with an attestation that
such previously owned shares of the Company’s Common Stock are owned by
Optionee, in which case the number of previously owned shares having a Fair
Market Value equal to the exercise price (or appropriate portion of the exercise
price) will be withheld from the number of shares issued to Optionee pursuant to
the exercise of the Option. Previously owned shares used as provided in the two
immediately preceding sentences must have been owned by Optionee for a minimum
of six months prior to the date of exercise of the Option for this method of
payment to apply.   6.   Income Tax Withholding       To provide the Company
with the opportunity to claim the benefit of any income tax deduction which may
be available to it upon the exercise of the Option, and to comply with all
applicable federal or state income tax laws or regulations, the Company may take
such action as it deems appropriate to ensure that all applicable federal or
state payroll, withholding, income or other taxes, which are the sole and
absolute responsibility of Optionee, are withheld or collected from Optionee.
The Optionee may, at Optionee’s election, satisfy applicable tax withholding
obligations by (i) electing to have the Company withhold a portion of the shares
of Common Stock otherwise to be delivered upon exercise of such Option having a
Fair Market Value equal to the amount of such taxes or (ii) delivering to the
Company shares of Common Stock other than the shares issuable upon exercise of
such Option having a Fair Market Value equal to the amount of such taxes. The
election must be made on or before the date that the amount of tax to be
withheld is determined.   7.   Miscellaneous

  (a)   This Agreement shall not give Optionee any right with respect to
continuance of employment with the Company or any Affiliate, nor will it
interfere in any way with the right of the Company or any Affiliate to terminate
such employment at any time. In addition, the Company or any Affiliate may at
any time dismiss Optionee from employment, free from any liability or claim
under the Plan. The holder of the Option will not be deemed to be the holder of
any shares subject to the Option unless and until the Option has been exercised
and the purchase price of the shares purchased has been paid.

6



--------------------------------------------------------------------------------



 



  (b)   Except pursuant to terms approved by the Compensation Committee of the
Board of Directors (the “Committee”), the Option may not be transferred, except
by will or the laws of descent and distribution to the extent provided in
Section 3, and during Optionee’s lifetime the Option is exercisable only by
Optionee (or by Optionee’s guardian or legal representative in the case of
Disability).     (c)   In the event that any dividend or other distribution
(whether in the form of cash, shares of Common Stock, or other securities or
other property), recapitalization, stock split, reverse stock split,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Common Stock or other securities of the Company or
other similar corporate transaction or event affecting the stock subject to the
Option would be reasonably likely to result in the diminution or enlargement of
any of the benefits or potential benefits intended to be made available under
the Option (including, without limitation, the benefits or potential benefits of
provisions relating to the term, vesting or exercisability of the Option, and
any “change in control” provision), the Committee shall, in order to prevent
such diminution or enlargement of any such benefits or potential benefits,
adjust any or all of (i) the number and type of shares (or other securities or
other property) subject to the Option and (ii) the exercise price with respect
to the Option; provided, however, that the number of shares covered by the
Option shall always be a whole number. Without limiting the foregoing, if any
capital reorganization or reclassification of the capital stock of the Company,
or consolidation or merger of the Company with another corporation, or the sale
of all or substantially all of the Company’s assets to another corporation,
shall be effected in such a way that holders of the Company’s Common Stock shall
be entitled to receive stock, securities, cash or other assets with respect to
or in exchange for such shares, Optionee shall have the right to purchase and
receive upon the basis and upon the terms and conditions specified in this
Agreement and in lieu of the shares of the Common Stock of the Company
immediately available for purchase and receivable upon the exercise of the
Option, with appropriate adjustments to prevent diminution or enlargement of
benefits or potential benefits intended to be made available under the Option,
such shares of stock, other securities, cash or other assets as would have been
issued or delivered to Optionee if Optionee had exercised the Option and had
received such shares of Common Stock prior to such reorganization,
reclassification, consolidation, merger or sale. The Company shall not effect
any such consolidation, merger or sale unless prior to the consummation thereof
the successor corporation (if other than the Company) resulting from such
consolidation or merger or the corporation purchasing such assets shall assume
by written instrument the obligation to deliver to Optionee such shares of
stock, securities, cash or other assets as, in accordance with the foregoing
provisions, Optionee may be entitled to purchase or receive.     (d)   The
Company shall at all times during the term of the Option reserve and keep
available such number of shares of the Company’s Common Stock as will be
sufficient to satisfy the requirements of this Agreement.     (e)   The Option
is issued pursuant to the Plan and is subject to its terms. The Plan is
available for inspection during business hours at the principal office of the
Company. In addition, the Plan may be viewed on the U.S. Bancorp Intranet
Website in the Human Resources, Compensation section of such website.

7



--------------------------------------------------------------------------------



 



8.   Governing Law       This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota.

8

Form of Non-Qualified Stock Option Agreement for MC members.